Citation Nr: 0619746	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied a claim for a total 
disability rating based on individual unemployability. 

The veteran and his wife testified before the undersigned at 
a November 2005 hearing.  A transcript has been associated 
with the claims file.  

The veteran had initiated a claim for an increased rating for 
his post traumatic stress disorder (PTSD).  That claim was 
denied in a rating decision of June 2002.  The veteran filed 
a timely Notice of Disagreement and the denial was continued 
in a January 2004 decision of a decision review officer.  The 
veteran filed a Form 9 to perfect his appeal on the issue of 
total disability based on individual unemployability January 
16, 2004.  The veteran was notified of the denial of the 
increased rating claim on January 22, 2004.  The veteran did 
not submit a document indicating his intent to perfect the 
appeal of his increased rating claim after notification.  
Therefore, that claim is not before the Board.  


FINDINGS OF FACT

1.  The combined compensation rating for the veteran's 
service connected disabilities is 70 percent.

2.  The veteran's service connected PTSD is of such a degree 
as to preclude substantially gainful employment.  



CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are met.  38 C.F.R. 
§§ 3.340 and 4.16(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The claim for a total disability rating based on individual 
unemployability is granted, as will be discussed below.  As 
such, the Board finds that any error related to the VCAA on 
that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2005); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

II. Total Disability Rating for Individual Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran contends that his service connected disabilities 
render him unemployable.  The veteran is currently receiving 
compensable ratings for service connected PTSD at 50 percent, 
residuals of a crush injury to the left hand at 20 percent, 
hearing loss at 10 percent, and tinnitus at 10 percent.  The 
veteran is also service connected and has non-compensable 
ratings for a history of hookworm infestation and recurrent 
sebaceous cysts.  Thus, he meets the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  The only 
remaining question in this case is whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

On review of the veteran's file, the Board notes that the 
veteran has a condition in addition to his service connected 
disabilities.  The veteran suffers from a rare neurological 
disorder called Moyamoya disease, which results in cognitive 
dysfunction.  Due to the neurological condition, the veteran 
received a disability retirement from VA in 1997.  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  See 38 C.F.R. § 4.19 (2005).  The 
evidence of this condition shall not be considered in 
evaluating the veteran for the purposes of entitlement to 
TDIU.  

The RO denied the veteran's claim largely due to the fact 
that the veteran had employment with VA from 1981 until his 
non-service connected disability retirement in 1999.  The RO 
assumed, without inquiring, that employment with VA on a 
full-time basis constituted substantially gainful employment.  
While the Board would ordinarily concur with such an 
assumption, review of the veteran's psychological evaluations 
and treatment records indicates otherwise.  

Under 38 C.F.R. § 4.16, marginal employment shall not be 
considered substantially gainful employment if the veteran's 
income either does not exceed the amount established as the 
poverty threshold for a single person or is held to exist on 
a facts found basis (including but not limited to employment 
in a protected environment such as a family business of 
sheltered workshop).  The veteran drew a fulltime salary with 
VA; all such salaries exceed the poverty threshold.  

On inquiry into whether marginal employment existed on a 
facts found basis, the Board finds that the veteran's 
behavior while at VA was such that VA became a protected 
environment.  In particular, the May 2004 psychological 
evaluation by Dr. G.K. states that the veteran had numerous 
problems related to his PTSD while employed at VA.  G.K. 
reported observing the veteran "irritable, angry and often 
enraged without apparent reason."  He also stated that the 
veteran had made "paranoid accusations" against him.  He 
indicated that the staff of the VA facility where the veteran 
worked had observed similar behavior and tried to "cut [] 
him some slack."  G.K. concluded that while the veteran had 
received retirement for another reason, "he could have just 
as easily been retired due to severe [PTSD] and co-
morbidities."  The veteran's PTSD counseling records confirm 
that the veteran displayed such behavior.  The February 9, 
2004 progress note indicates that the veteran had an 
"outbreak of anger" on encountering one of his former VA 
co-workers.  The June 10, 2004 progress note relates that the 
veteran had been employed by VA in Engineering at VAMC 
Northport and was transferred into Housekeeping following an 
assault on a co-worker.  In an October 25, 2005 progress 
note, the veteran "described a long history of oppositional 
relationships on the job."  The record contains numerous 
references to the veteran's volatile tendencies.  The Board 
cannot accept that, in the ordinary course of business, the 
veteran's behavior would be tolerated to the degree it was.  
To the contrary, the actions of the staff to accommodate the 
veteran, by placing him in an isolated job, allowing his 
anger and explosive behavior to pass by without consequence, 
were beyond what could be expected of an ordinary employer.  
The Board finds the evidence of the leniency of the staff at 
VAMC Northport to be at least in equipoise as to whether VA 
constituted a protected environment and marginal employment.

Moreover, the fact is that G.K. is a trained professional in 
the psychiatric field and provided an opinion that the 
veteran is permanently unemployable in any capacity mainly 
due to his psychiatric disorder.  Although the nonservice-
connected neurological disorder is also clearly affecting his 
employability, that will not be considered under 38 C.F.R. 
§ 4.16(a) as long as the service-connected condition alone 
would also result in unemployability.  The Board is 
responsible for determining, on the basis of all the evidence 
or record, whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In the present case, the 
evidence is in relative equipoise.  The Board cannot reject 
the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Based on G.K.'s opinion, which is supported by the clinical 
records, the Board concludes the PTSD is of sufficient 
severity to result in unemployability.  It is mere 
speculation that he could obtain another position in light of 
his occupational history and the severity of his psychiatric 
symptoms.  Accordingly, since the evidence shows that the 
veteran's service-connected disabilities have resulted in his 
inability to secure or follow a substantially gainful 
occupation, a total rating for individual unemployability 
compensation is granted.  38 C.F.R. § 4.16(a).

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


